           Case 1:15-cv-01923-ER Document 81 Filed 09/21/20 Page 1 of 1




                           IN UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


MINNIE ROSE, LLC,                         )
                                          )
      Plaintiff,                          )
                                          )
      v.                                  )               Civil Action No. 15-cv-01923 (ER)
                                          )
ANNA YU, et al.,        ,                 )
                                          )
      Defendants.                         )
__________________________________________)

ELVA GREEN,                               )
                                          )
      Third-Party Plaintiff,              )
                                          )
      v.                                  )
                                          )
LISA SHALLER GOLDBERG, et al.,            )
                                          )
      Third-Party Defendants.             )
__________________________________________)

                                    PROPOSED ORDER

        Upon consideration of the Motion to Withdraw by Lisa Alexis Jones, Esq., and the record

herein, it is hereby

        ORDERED, that the Motion to Withdraw be and hereby is GRANTED. Be it further

        ORDERED, that the representation of plaintiff and third-party defendant by Lisa Alexis

Jones is hereby terminated.

                                                   ________________________
                                                   The Honorable Edgardo Ramos
                                                              9/21/2020
                                                   United States District Judge




{01019662.DOC;1 }
